UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 02-4726
KOVA DUAN WRIGHT,
            Defendant-Appellant.
                                       
           Appeal from the United States District Court
     for the Western District of North Carolina, at Statesville.
              Richard L. Voorhees, District Judge.
                           (CR-01-5-V)

                      Submitted: January 14, 2004

                      Decided: February 24, 2004

  Before MICHAEL, GREGORY, and DUNCAN, Circuit Judges.



Vacated and remanded by unpublished per curiam opinion.


                             COUNSEL

Thomas A. Will, Jr., THE LAW OFFICES OF THOMAS A. WILL,
JR., Gastonia, North Carolina, for Appellant. Robert J. Conrad,
United States Attorney, Gretchen C. F. Shappert, Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Charlotte, North Carolina, for Appellee.
2                       UNITED STATES v. WRIGHT
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   Kova Duan Wright pled guilty, pursuant to a written plea agree-
ment, to conspiracy to possess with intent to distribute five hundred
grams or more of cocaine base, 21 U.S.C. § 846 (2000), in violation
of 21 U.S.C. § 841(a)(1) (2000). In an appeal filed pursuant to Anders
v. California, 386 U.S. 738 (1967), Wright’s counsel raises two
issues, but states that, in his view, there are no meritorious grounds
for appeal.1 Wright’s counsel asserts Wright’s guilty plea was invol-
untary and unknowing because he was not informed of the statutory
mandatory minimum sentence of life when he entered his guilty plea
before the magistrate judge, and the district court abused its discretion
by denying Wright’s motion to withdraw his guilty plea. We agree
with Wright that his plea was unknowing and involuntary, thus we
vacate the plea. Accordingly, we vacate his conviction and remand for
further proceedings.

   Wright was indicted for conspiracy to possess with intent to distrib-
ute more than 500 grams of cocaine base. The Government filed an
information pursuant to 21 U.S.C. § 851 (2000) prior to the entry of
Wright’s guilty plea. Wright’s plea of guilty to involvement with
more than five hundred grams of cocaine base, coupled with two prior
convictions for drug felonies, subjected him to a mandatory term of
life imprisonment without release. 21 U.S.C. § 841(b)(1)(a)(iii)
(2000).

  The adequacy of a guilty plea proceeding is reviewed de novo. See
United States v. Damon, 191 F.3d 561, 564 n.2 (4th Cir. 1999). It is
not evident from the record that Wright knew he was subject to a
mandatory minimum sentence of life imprisonment when he entered
    1
   Wright was advised of his right to file a pro se supplemental brief, but
did not do so.
                        UNITED STATES v. WRIGHT                           3
his guilty plea. See United States v. Goins, 51 F.3d 400, 403 (4th Cir.
1995) (holding that trial court’s failure to correctly inform defendant
of mandatory minimum sentence was reversible error). At the Rule 11
hearing, the magistrate judge and the Government noted that Wright
could receive a life sentence; but neither conclusively stated that
Wright’s term of imprisonment was a mandatory minimum of life.
The magistrate judge stated that Wright’s sentence would be deter-
mined by the quantity of drugs attributed to Wright in the presentence
report and other factors. Likewise, the plea agreement noted a statu-
tory sentence of mandatory minimum and maximum life, but then set
forth provisions describing adjustments to the sentencing guidelines
for acceptance of responsibility, and stated that the court had not yet
determined the sentence and it was within the court’s discretion to
impose any sentence up to the statutory maximum. Wright’s counsel
assured him he would get a departure for acceptance of responsibility
and, if he cooperated with the Government, he would get a departure
that would result in a sentence between twelve and fifteen years. We
find that Wright was not adequately informed at the Rule 11 hearing
that he was subject to a statutory mandatory minimum sentence of
life, and the record does not support a finding that he was aware from
the plea agreement or counsel’s advice that he was facing a manda-
tory minimum sentence.

   Because Wright’s plea was not knowing and voluntary, we vacate
his conviction.2 We remand to the district court, so that Wright may
have an opportunity to replead, or he may choose to proceed to trial.
We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                          VACATED AND REMANDED
  2
   In light of this conclusion, we need not address Wright’s arguments
that the district court abused its discretion in denying his motion to with-
draw the guilty plea.